Citation Nr: 1100547	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
intervertebral disc degeneration of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for 
internal derangement of the right shoulder.

3.  Entitlement to an initial compensable rating for right knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to November 
2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which granted service connection for intervertebral disc 
degeneration of the lumbar spine with a 20 percent evaluation; 
internal derangement of the right shoulder, with an evaluation of 
10 percent, for right knee patellofemoral syndrome, with a 
noncompensable evaluation.  All of these decisions were effective 
December 1, 2007.

In a December 2008 statement, the Veteran withdrew his request 
for a Board hearing.  

In January 2010, the Board remanded the case for further 
development.  The case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In its last remanded the Board instructed that with regard to the 
low back disability, the Veteran should be afforded an 
examination in which the examiner noted all neurologic 
manifestations of the disability, note the nerves involved, and 
express an opinion as to the severity of the disability.  

This information was requested because it is necessary to rate 
the back disability in accordance with criteria contained in the 
rating schedule.  See 38 C.F.R. § 4.71a, 4.123, 4.124, 4.124a 
(2010).

The Veteran was afforded a VA examination for his back disability 
in March 2010.  The examiner appears to have found diminished 
reflexes insofar as it was noted that deep tendon reflexes of the 
lower extremities were 1+.  It is unclear whether straight leg 
raising was positive.  The examiner reported that this maneuver 
could be carried out to 80 degrees without discomfort.  The 
previous examination reported that this maneuver could be carried 
out to 65 degrees without discomfort.  It is not clear whether 
there were positive findings beyond this point.

Neither examination report contains the neurologic findings asked 
for in the previous remand.

With regard to the right knee, the Board asked that the examiner 
report whether there was instability or subluxation.  The March 
2010 examination report does not contain explicit findings in 
this regard.  Again, these findings are needed to rate the 
disability in accordance with the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2010).

The Board asked that for all of the disabilities on appeal the 
examiner should report whether there was weakened movement, 
excess fatigability, pain, incoordination or flare-ups expressed 
in terms of additional range of motion loss due to these factors.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.40, 4.59 (2010).  The March 2010 examination contained some of 
these findings, but did not comment on incoordination or 
additional limitation of motion during flare-ups.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.

Accordingly, this case is REMANDED for the following:

1.  The RO/AMC should schedule the Veteran 
for a VA examination, preferably by a 
physician who has not previously examined 
him.  The purpose of the examination is to 
determine the current severity of the 
Veteran's intervertebral disc degeneration 
of the lumbar spine, internal derangement 
of the right shoulder, and right knee 
patellofemoral syndrome.  

The claims folder, including all medical 
records obtained and a copy of this 
remand, should be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.

All indicated tests studies and 
consultations must be undertaken.  
Complete range of motion studies should be 
included in the examination report for 
each disability listed above.  

a.  The examiner should determine whether 
the above-referenced disabilities are 
manifested by weakened movement, excess 
fatigability, pain, incoordination, or 
flare-ups.  These determinations should be 
expressed in terms of the additional 
range-of-motion lost.  The examiner should 
note the point at which pain begins.

b.  With regard to the back disability, 
the examiner should note all neurologic 
manifestations of the disability, note the 
nerves involved, and express an opinion as 
to the severity of the disability.  The 
examiner should also not any periods of 
physician prescribed bed rest.

c.  With regard to the right knee, the 
examiner should not whether there is any 
subluxation or lateral instability.  The 
severity of these conditions should also 
be noted.

d.  With regard to the right shoulder, the 
examiner should note any deformity, 
nonunion, malunion or history of 
dislocation.

2.  The RO/AMC should review the 
examination reports to insure that they 
contain the information requested in this 
remand.

3.  If any benefit sought on appeal is not 
fully granted, the RO/AMC should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





